Exhibit 10.1

 

Peoples Financial Services Corp. 2017 Equity Incentive Plan

 

Section 1.  Purpose; Definitions.  The purposes of the Peoples Financial
Services Corp. 2017 Equity Incentive Plan (the “Plan”) are to: (a) enable
Peoples Financial Services Corp. (the “Company”) and its affiliated companies to
recruit and retain highly qualified employees, directors and consultants;
(b) provide those employees, directors and consultants with an incentive for
productivity; and (c) provide those employees, directors and consultants with an
opportunity to share in the growth and value of the Company.

 

For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:

 

(a)                                 “Affiliate” means, with respect to a Person,
a Person that directly or indirectly controls, is controlled by, or is under
common control with such Person.

 

(b)                                 “Applicable Law” means the legal
requirements relating to the administration of and issuance of securities under
stock incentive plans, including, without limitation, the requirements of state
corporations law, federal, state and foreign securities law, federal, state and
foreign tax law, federal and state banking law, and the requirements of any
stock exchange or quotation system upon which the Shares may then be listed or
quoted.

 

(c)                                  “Award” means an award of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Cash Awards or
Performance Awards made under this Plan.

 

(d)                                 “Award Agreement” means, with respect to any
particular Award, the written document that sets forth the terms of that
particular Award.

 

(e)                                  “Board” means the Board of Directors of the
Company, as constituted from time to time.

 

(f)                                   “Cash Award” means an award that is
granted under Section 10.

 

(g)                                  “Cause” means (i) Participant’s refusal to
comply with any lawful directive or policy of the Company which refusal is not
cured by the Participant within ten (10) days of such written notice from the
Company; (ii) the Company’s determination that Participant has committed any act
of dishonesty, embezzlement, unauthorized use or disclosure of confidential
information or other intellectual property or trade secrets, common law fraud or
other fraud against the Company or any Subsidiary or Affiliate; (iii) a material
breach by the Participant of any written agreement with or any fiduciary duty
owed to any Company or any Subsidiary or Affiliate; (iv) Participant’s
conviction (or the entry of a plea of a nolo contendere or equivalent plea) in a
court of competent jurisdiction of a felony or any misdemeanor involving
material dishonesty or moral turpitude; or (v) Participant’s habitual or
repeated misuse of, or habitual or repeated performance of Participant’s duties
under the influence of, alcohol, illegally obtained prescription controlled
substances or non-prescription controlled substances.  Notwithstanding the
foregoing, if a Participant and the Company (or any of its Affiliates) have
entered into an employment agreement, consulting agreement or other similar
agreement that specifically defines “cause,” then with respect to such
Participant, “Cause” shall have the meaning defined in such other agreement.

 

(h)                                 “Change in Control” shall mean the
occurrence of any of the following events: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total power to vote for the election of directors of the Company; (ii) during
any twelve month period, individuals who at the beginning of such period
constitute the Board and any new director (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in Section 1(h)(i), Section 1(h)(iii), Section 1(h)(iv) or
Section 1(h)(v) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
the period of whose election or nomination for election was previously approved,
cease for any reason to constitute a majority thereof; (iii) the merger or

 

--------------------------------------------------------------------------------


 

consolidation of the Company with another corporation where the stockholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such stockholders to 50% or more of all votes to which all
stockholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote); (iv) the sale or other disposition of all
or substantially all of the assets of the Company; (v) a liquidation or
dissolution of the Company or (vi) acceptance by shareholders of the Company of
shares in a share exchange if the shareholders of the Company immediately before
such share exchange do not or will not own directly or indirectly immediately
following such share exchange more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of the entity resulting from
or surviving such share exchange in substantially the same proportion as their
ownership of the voting securities outstanding immediately before such share
exchange.

 

Notwithstanding anything in the Plan or an Award Agreement to the contrary, if
an Award is subject to Section 409A of the Code, no event that, but for the
application of this paragraph, would be a Change in Control as defined in the
Plan or the Award Agreement, as applicable, shall be a Change in Control unless
such event is also a “change in control event” as defined in Section 409A of the
Code.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time, and any successor thereto.

 

(j)                                    “Committee” means the committee
designated by the Board to administer the Plan under Section 2.  To the extent
required under Applicable Law, the Committee shall have at least two members and
each member of the Committee shall be a Non-Employee Director and an Outside
Director.

 

(k)                                 “Director” means a member of the Board.

 

(l)                                     “Disability” means a condition rendering
a Participant Disabled.

 

(m)                             “Disabled” will have the same meaning as set
forth in Section 22(e)(3) of the Code.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(o)                                 “Fair Market Value” means, as of any date,
the value of a Share determined as follows: (i) if the Shares are listed on any
established stock exchange or a national market system, including, without
limitation, the Nasdaq Stock Market, the Fair Market Value of a Share will be
the closing sales price for such stock as quoted on that system or exchange (or
the system or exchange with the greatest volume of trading in Shares) at the
close of regular hours trading on the day of determination; (ii) if the Shares
are regularly quoted by recognized securities dealers but selling prices are not
reported, the Fair Market Value of a Share will be the mean between the high bid
and low asked prices for Shares at the close of regular hours trading on the day
of determination; or (iii) if Shares are not traded as set forth above, the Fair
Market Value will be determined in good faith by the Committee taking into
consideration such factors as the Committee considers appropriate, such
determination by the Committee to be final, conclusive and binding. 
Notwithstanding the foregoing, in connection with a Change in Control, Fair
Market Value shall be determined in good faith by the Committee, such
determination by the Committee to be final conclusive and binding.

 

(p)                                 “Incentive Stock Option” means any Option
intended to be an “Incentive Stock Option” within the meaning of Section 422 of
the Code.

 

(q)                                 “Non-Employee Director” will have the
meaning set forth in Rule 16b-3(b)(3)(i) promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor definition adopted
by the Securities and Exchange Commission.

 

(r)                                    “Non-Qualified Stock Option” means any
Option that is not an Incentive Stock Option.

 

2

--------------------------------------------------------------------------------


 

(s)                                   “Option” means any option to purchase
Shares (including an option to purchase Restricted Stock, if the Committee so
determines) granted pursuant to Section 5 hereof.

 

(t)                                    “Outside Director” means a member of the
Board who meets the definition of an “outside director” under Section 162(m) of
the Code.

 

(u)                                 “Parent” means, in respect of the Company, a
“parent corporation” as defined in Section 424(e) of the Code.

 

(v)                                 “Participant” means an employee, consultant,
Director, or other service provider of or to the Company or any of its
respective Affiliates to whom an Award is granted.

 

(w)                               “Performance Award” means any Award that,
pursuant to Section 11, is granted, vested and/or settled upon the achievement
of specified performance conditions.

 

(x)                                 “Performance Goal” means a goal that must be
met by the end of a period specified by the Committee (but that is substantially
uncertain of being met before the grant of the Award) based upon: pretax
operating contribution; economic value added; consolidated profits of the
Company expressed as a percent; earnings per share; stock price; book value;
return on capital; return on investment; return on shareholders’ equity or
average equity; internal rate of return; efficiency ratio; revenue; working
capital; pre-tax segment profit; net profit; net interest margin; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; return on assets; expense to asset ratio; asset quality (including
net charge-offs to average loans ratio; non-performing loans to average loans
plus other real estate owned ratio); asset growth; growth of loans; deposit
growth;  and any combination of the foregoing.  The Committee shall have
discretion to determine the specific targets with respect to each of these
categories of Performance Goals and may apply them to the Company as a whole or
to any Subsidiary, division or other unit of the Company.

 

(y)                                 “Person” means an individual, partnership,
corporation, limited liability company, trust, joint venture, unincorporated
association, or other entity or association.

 

(z)                                  “Plan” means the Peoples Financial Services
Corp. 2017 Equity Incentive Plan herein set forth, as amended from time to time.

 

(aa)                          “Restricted Stock” means Shares that are subject
to restrictions pursuant to Section 8 hereof.

 

(bb)                          “Restricted Stock Unit” means a right granted
under and subject to restrictions pursuant to Section 9 hereof.

 

(cc)                            “Shares” means shares of the Company’s common
stock, subject to substitution or adjustment as provided in Section 3(c) hereof.

 

(dd)                          “Stock Appreciation Right” means a right granted
under and subject to Section 6 hereof.

 

(ee)                            “Subsidiary” means, in respect of the Company, a
subsidiary company as defined in Sections 424(f) and (g) of the Code.

 

Section 2.  Administration.  The Plan shall be administered by the Committee. 
Any action of the Committee in administering the Plan shall be final, conclusive
and binding on all persons, including the Company, its Subsidiaries, Affiliates,
their respective employees, the Participants, persons claiming rights from or
through Participants and stockholders of the Company.

 

The Committee will have full authority to grant Awards under this Plan and
determine the terms of such Awards.  Such authority will include the right to:

 

3

--------------------------------------------------------------------------------


 

(a)                                 select the individuals to whom Awards are
granted (consistent with the eligibility conditions set forth in Section 4);

 

(b)                                 determine the type of Award to be granted;

 

(c)                                  determine the number of Shares, if any, to
be covered by each Award;

 

(d)                                 establish the terms and conditions of each
Award;

 

(e)                                  subject to Section 11, establish the
performance conditions relevant to any Award and certify whether such
performance conditions have been satisfied;

 

(f)                                   approve forms of agreements (including
Award Agreements) for use under the Plan;

 

(g)                                  determine whether and under what
circumstances an Option may be exercised without a payment of cash under
Section 5(d);

 

(h)                                 accelerate the vesting or exercisability of
an Award and to modify or amend each Award, subject to Section 12; and

 

(i)                                     extend the period of time for which an
Option or Stock Appreciation Right is to remain exercisable following a
Participant’s termination of service to the Company from the limited period
otherwise in effect for that Option or Stock Appreciation Right to such greater
period of time as the Committee deems appropriate, but in no event beyond the
expiration of the term of the Option or Stock Appreciation Right.

 

The Committee will have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it, from
time to time, deems advisable; to establish the terms and form of each Award
Agreement; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement); and to otherwise supervise the
administration of the Plan.  The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent it deems necessary to carry out the intent of the
Plan.

 

The Committee, in its discretion, may refer any matter arising hereunder to the
Board or other committee designated by the Board, together with its report and
recommendation, unless such matter is required to be approved by a compensation
committee comprised solely of independent directors under Applicable Law,
regulation or listing standards.

 

The Committee may delegate to one or more officers of the Company the authority
to grant Awards to Participants who are not subject to the requirements of
Section 16 of the Exchange Act or Section 162(m) of the Code and the rules and
regulations thereunder, provided that the Committee shall have fixed the total
number of Shares subject to such delegation.  Any such delegation shall be
subject to the applicable corporate laws of the State of Pennsylvania.  The
Committee may revoke any such allocation or delegation at any time for any
reason with or without prior notice.

 

No Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

 

Section 3.  Shares Subject to the Plan.

 

(a)                                 Shares Subject to the Plan.  Subject to
adjustment as provided in Section 3(c) of the Plan, the maximum number of Shares
that may be issued in respect of Awards under the Plan is one hundred thousand
(100,000) Shares (the “Plan Limit”), all of which Shares may be issued in
respect of Incentive Stock Options.  Any shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares or treasury shares.  Any
shares issued by the Company through the assumption or substitution of
outstanding grants in connection with the acquisition of another entity shall
not reduce the maximum number of shares available for delivery under the Plan.

 

4

--------------------------------------------------------------------------------


 

In accordance with the requirements under Section 162(m) of the Code, the
maximum number of Shares underlying Awards (including Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units and Performance
Awards) that may be granted during a calendar year to any individual Participant
shall be fifty percent (50%) of the Plan Limit.

 

(b)                                 Effect of the Expiration or Termination of
Awards.  If and to the extent that an Option or Stock Appreciation Right
expires, terminates or is canceled or forfeited for any reason without having
been exercised in full, the Shares associated with that Award will again become
available for grant under the Plan.  Similarly, if and to the extent an Award of
Restricted Stock or Restricted Stock Units is canceled or forfeited for any
reason, the Shares subject to that Award will again become available for grant
under the Plan.  Shares withheld in settlement of a tax withholding obligation
associated with an Award, or in satisfaction of the exercise price payable upon
exercise of an Option, will not become available for grant under the Plan.

 

(c)                                  Other Adjustment.  In the event of any
corporate event or transaction such as a merger, consolidation, reorganization,
recapitalization, stock split, reverse stock split, split up, spin-off,
combination of shares, exchange of shares, stock dividend, dividend in kind, or
other like change in capital structure (other than ordinary cash dividends) to
shareholders of the Company, or other similar corporate event or transaction
affecting the Shares, the Committee, to prevent dilution or enlargement of
Participants’ rights under the Plan, shall, in such manner as it may deem
equitable, substitute or adjust, in its sole discretion, the number and kind of
shares that may be issued under the Plan or under any outstanding Awards, the
number and kind of shares subject to outstanding Awards, the exercise price,
grant price or purchase price applicable to outstanding Awards, and/or any other
affected terms and conditions of this Plan or outstanding Awards.  The Committee
shall not make any adjustment that would adversely affect the status of any
Award that is “performance-based compensation” under Section 162(m) of the Code.

 

(d)                                 Change in Control.  Notwithstanding anything
to the contrary set forth in the Plan, upon any Change in Control, the Committee
may, in its sole and absolute discretion and without the need for the consent of
any Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control:

 

(i)                                     cause any or all outstanding Awards to
become vested and immediately exercisable (as applicable), in whole or in part;

 

(ii)                                  cause any outstanding Option or Stock
Appreciation Right to become fully vested and immediately exercisable for a
reasonable period in advance of the Change in Control and, to the extent not
exercised prior to that Change in Control, cancel that Option or Stock
Appreciation Right upon closing of the Change in Control;

 

(iii)                               cancel any unvested Award or unvested
portion thereof, with or without consideration;

 

(iv)                              cancel any Award in exchange for a substitute
award;

 

(v)                                 redeem any Restricted Stock or Restricted
Stock Unit for cash and/or other substitute consideration with value equal to
the Fair Market Value of an unrestricted Share on the date of the Change in
Control;

 

(vi)                              cancel any Option or Stock Appreciation Right
in exchange for cash and/or other substitute consideration with a value equal
to: (A) the number of Shares subject to that Option or Stock Appreciation Right,
multiplied by (B) the difference, if any, between the Fair Market Value per
Share on the date of the Change in Control and the exercise price of that Option
or Stock Appreciation Right ; provided, that if the Fair Market Value per Share
on the date of the Change in Control does not exceed the exercise price of any
such Option or Stock Appreciation Right, the Committee may cancel that Option or
Stock Appreciation Right without any payment of consideration therefor; and/or

 

(vii)                           take such other action as the Committee shall
determine to be reasonable under the circumstances.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding any provision of this Section 3(d), in the case of any Award
subject to Section 409A of the Code, such Award shall vest and be distributed
only in accordance with the terms of the applicable Award Agreement and the
Committee shall only be permitted to use discretion to the extent that such
discretion would be permitted under Section 409A of the Code.

 

In the discretion of the Committee, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.

 

Section 4.  Eligibility.  Employees, Directors, consultants, and other
individuals who provide services to the Company or its Affiliates are eligible
to be granted Awards under the Plan; provided, however, that only employees of
the Company, any Parent or a Subsidiary are eligible to be granted Incentive
Stock Options.

 

Section 5.  Options.  Options granted under the Plan may be of two types:
(i) Incentive Stock Options or (ii) Non-Qualified Stock Options.  The Award
Agreement shall state whether such grant is an Incentive Stock Option or a
Non-Qualified Stock Option.  Any Option granted under the Plan will be in such
form as the Committee may at the time of such grant approve.

 

The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee deems appropriate in
its sole and absolute discretion:

 

(a)                                 Option Price.  The exercise price per Share
under an Option will be determined by the Committee and will not be less than
100% of the Fair Market Value of a Share on the date of the grant.  However, any
Incentive Stock Option granted to any Participant who, at the time the Option is
granted, owns, either directly and/or within the meaning of the attribution
rules contained in Section 424(d) of the Code, stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company, will
have an exercise price per Share of not less than 110% of Fair Market Value per
Share on the date of the grant.

 

(b)                                 Option Term.  The term of each Option will
be fixed by the Committee, but no Option will be exercisable more than 10 years
after the date the Option is granted.  However, any Incentive Stock Option
granted to any Participant who, at the time such Option is granted, owns, either
directly and/or within the meaning of the attribution rules contained in
Section 424(d) of the Code, stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company, may not have a term of more
than 5 years.  No Option may be exercised by any Person after expiration of the
term of the Option.

 

(c)                                  Exercisability.  Options will vest and be
exercisable at such time or times and subject to such terms and conditions as
determined by the Committee.

 

(d)                                 Method of Exercise.  Subject to the terms of
the applicable Award Agreement, the exercisability provisions of
Section 5(c) and the termination provisions of Section 7, Options may be
exercised in whole or in part from time to time during their term by the
delivery of written notice to the Company specifying the number of Shares to be
purchased.  Such notice will be accompanied by payment in full of the purchase
price, either by certified or bank check, or such other means as the Committee
may accept.  The Committee may, in its sole discretion, permit payment of the
exercise price of an Option in the form of previously acquired Shares based on
the Fair Market Value of the Shares on the date the Option is exercised or
through means of a “net settlement,” whereby the Option exercise price will not
be due in cash and where the number of Shares issued upon such exercise will be
equal to: (A) the product of (i) the number of Shares as to which the Option is
then being exercised, and (ii) the excess, if any, of (a) the then current Fair
Market Value per Share over (b) the Option exercise price, divided by (B) the
then current Fair Market Value per Share.

 

No Shares will be issued upon exercise of an Option until full payment therefor
has been made.  A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to

 

6

--------------------------------------------------------------------------------


 

Shares subject to the Option until the Participant has given written notice of
exercise, has paid in full for such Shares, if requested, has given the
representation described in Section 18(a) hereof and fulfills such other
conditions as may be set forth in the applicable Award Agreement.

 

(e)                                  Incentive Stock Option Limitations.  In the
case of an Incentive Stock Option, the aggregate Fair Market Value (determined
as of the time of grant) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year under the Plan and/or any other plan of the Company, its Parent or
any Subsidiary will not exceed $100,000.  For purposes of applying the foregoing
limitation, Incentive Stock Options will be taken into account in the order
granted.  To the extent any Option does not meet such limitation, that Option
will be treated for all purposes as a Non-Qualified Stock Option.

 

(f)                                   Termination of Service.  Unless otherwise
specified in the applicable Award Agreement or as otherwise provided by the
Committee at or after the time of grant, Options will be subject to the terms of
Section 7 with respect to exercise upon or following termination of employment
or other service.

 

Section 6.  Stock Appreciation Right.  Subject to the other terms of the Plan,
the Committee may grant Stock Appreciation Rights to eligible individuals.  Each
Stock Appreciation Right shall represent the right to receive, upon exercise, an
amount equal to the number of Shares subject to the Award that is being
exercised multiplied by the excess of (i) the Fair Market Value of a Share on
the date the Award is exercised, over (ii) the exercise price specified in the
applicable Award Agreement.  Distributions may be made in cash, Shares, or a
combination of both, at the discretion of the Committee.  Each Stock
Appreciation Right shall be evidenced by an Award Agreement in a form that is
approved by the Committee.  Such Award Agreement shall indicate the price, the
term and the vesting schedule for such Award.  A Stock Appreciation Right
exercise price may never be less than the Fair Market Value of the underlying
common stock of the Company on the date of grant of such Stock Appreciation
Right. The term of each Stock Appreciation Right will be fixed by the Committee,
but no Stock Appreciation Right will be exercisable more than 10 years after the
date the Stock Appreciation Right is granted.  Subject to the terms and
conditions of the applicable Award Agreement, Stock Appreciation Rights may be
exercised in whole or in part from time to time during their term by the
delivery of written notice to the Company specifying the number of Shares to be
exercised.  Unless otherwise specified in the applicable Award Agreement or as
otherwise provided by the Committee at or after the time of grant, Stock
Appreciation Rights will be subject to the terms of Section 7 with respect to
exercise upon or following termination of employment or other service.

 

Section 7.  Termination of Service.  Unless otherwise specified with respect to
a particular Option or Stock Appreciation Right in the applicable Award
Agreement or otherwise determined by the Committee, any portion of an Option or
Stock Appreciation Right that is not exercisable upon termination of service
will expire immediately and automatically upon such termination and any portion
of an Option or Stock Appreciation Right that is exercisable upon termination of
service will expire on the date it ceases to be exercisable in accordance with
this Section 7.

 

(a)                                 Termination by Reason of Death.  If a
Participant’s service with the Company or any Affiliate terminates by reason of
death, any Option or Stock Appreciation Right held by such Participant may
thereafter be exercised, to the extent it was exercisable at the time of his or
her death or on such accelerated basis as the Committee may determine at or
after grant, by the legal representative of the estate or by the legatee of the
Participant, for a period expiring (i) at such time as may be specified by the
Committee at or after grant, or (ii) if not specified by the Committee, then 12
months from the date of death, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, upon the expiration of the stated term of
such Option or Stock Appreciation Right.

 

(b)                                 Termination by Reason of Disability.  If a
Participant’s service with the Company or any Affiliate terminates by reason of
Disability, any Option or Stock Appreciation Right held by such Participant may
thereafter be exercised by the Participant or his personal representative, to
the extent it was exercisable at the time of termination, or on such accelerated
basis as the Committee may determine at or after grant, for a period expiring
(i) at such time as may be specified by the Committee at or after grant, or
(ii) if not specified by the Committee, then 12 months from the date of
termination of service, or (iii) if sooner than the applicable period specified
under (i) or (ii) above, upon the expiration of the stated term of such Option
or Stock Appreciation Right.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Cause.  If a Participant’s service with the
Company or any Affiliate is terminated for Cause: (i) any Option or Stock
Appreciation Right, or portion thereof, not already exercised will be
immediately and automatically forfeited as of the date of such termination, and
(ii) any Shares for which the Company has not yet delivered share certificates
will be immediately and automatically forfeited and the Company will refund to
the Participant the Option exercise price paid for such Shares, if any.

 

(d)                                 Other Termination.  If a Participant’s
service with the Company or any Affiliate terminates for any reason other than
death, Disability or Cause, any Option or Stock Appreciation Right held by such
Participant may thereafter be exercised by the Participant, to the extent it was
exercisable at the time of such termination, or on such accelerated basis as the
Committee may determine at or after grant, for a period expiring (i) at such
time as may be specified by the Committee at or after grant, or (ii) if not
specified by the Committee, then 90 days from the date of termination of
service, or (iii) if sooner than the applicable period specified under (i) or
(ii) above, upon the expiration of the stated term of such Option or Stock
Appreciation Right.

 

Section 8.  Restricted Stock.

 

(a)                                 Issuance.  Restricted Stock may be issued
either alone or in conjunction with other Awards.  The Committee will determine
the time or times within which Restricted Stock may be subject to forfeiture,
and all other conditions of such Awards.  The purchase price for Restricted
Stock may, but need not, be zero.  The prospective recipient of an Award of
Restricted Stock will not have any rights with respect to such Award, unless and
until such recipient has delivered to the Company an executed Award Agreement
and has otherwise complied with the applicable terms and conditions of such
Award.

 

(b)                                 Certificates.  Upon the Award of Restricted
Stock, the Committee may direct that a certificate or certificates representing
the number of shares of common stock subject to such Award be issued to the
Participant or placed in a restricted stock account (including an electronic
account) with the transfer agent and in either case designating the Participant
as the registered owner.  The certificate(s) representing such shares shall be
physically or electronically legended, as applicable, as to sale, transfer,
assignment, pledge or other encumbrances during the Restriction Period and if
issued to the Participant, returned to the Company, to be held in escrow during
the Restriction Period.  As a condition to any Award of Restricted Stock, the
Participant may be required to deliver to the Company a share power, endorsed in
blank, relating to the Shares covered by such Award.

 

(c)                                  Restrictions and Conditions.  The Award
Agreement evidencing the grant of any Restricted Stock will incorporate the
following terms and conditions and such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee deems appropriate in
its sole and absolute discretion:

 

(i)                                     During a period commencing with the date
of an Award of Restricted Stock and ending at such time or times as specified by
the Committee (the “Restriction Period”), the Participant will not be permitted
to sell, transfer, pledge, assign or otherwise encumber Restricted Stock awarded
under the Plan.  The Committee may condition the lapse of restrictions on
Restricted Stock upon the continued employment or service of the recipient, the
attainment of specified individual or corporate performance goals, or such other
factors as the Committee may determine, in its sole and absolute discretion.

 

(ii)                                  While any Share of Restricted Stock
remains subject to restriction, the Participant will have, with respect to the
Restricted Stock, the right to vote the Shares, but will not have the right to
receive any cash distributions or dividends prior to the lapse of the
Restriction Period underlying such Shares unless otherwise provided under the
applicable Award Agreement or as determined by the Committee.  If any cash
distributions or dividends are payable with respect to the Restricted Stock,
the  Committee, in its sole discretion, may require the cash distributions or
dividends to be subjected to the same Restriction Period as is applicable to the
Restricted Stock with respect to which such amounts are paid, or, if the
Committee so determines, reinvested in additional Restricted Stock to the extent
Shares are available under Section 3(a) of the Plan.  A Participant shall not be
entitled to interest with respect to any dividends or distributions subjected to
the Restriction Period.  Any distributions or dividends paid in the form of
securities with respect to Restricted Stock will be subject to the same terms
and conditions as the Restricted Stock with respect to which they were paid,
including, without limitation, the same Restriction Period.

 

8

--------------------------------------------------------------------------------


 

(iii)                               Subject to the provisions of the applicable
Award Agreement or as otherwise determined by the Committee, if a Participant’s
service with the Company and its Affiliates terminates prior to the expiration
of the applicable Restriction Period, the Participant’s Restricted Stock that
then remains subject to forfeiture will then be forfeited automatically.

 

Section 9.  Restricted Stock Units.  Subject to the other terms of the Plan, the
Committee may grant Restricted Stock Units to eligible individuals and may, in
its sole and absolute discretion, impose conditions on such units as it may deem
appropriate, including, without limitation, (i) continued employment or service
of the recipient or (ii) the attainment of specified individual or corporate
performance goals.  Each Restricted Stock Unit shall be evidenced by an Award
Agreement in the form that is approved by the Committee and that is not
inconsistent with the terms and conditions of the Plan.  Each Restricted Stock
Unit will represent a right to receive from the Company, upon fulfillment of any
applicable conditions, an amount equal to the Fair Market Value (at the time of
the distribution) of one Share.  Distributions may be made in cash, Shares, or a
combination of both, at the discretion of the Committee.  All other terms
governing Restricted Stock Units, such as vesting, time and form of payment and
termination of units shall be set forth in the applicable Award Agreement.  The
Participant shall not have any shareholder rights with respect to the Shares
subject to a Restricted Stock Unit Award until that Award vests and the Shares
are actually issued thereunder.  Subject to the provisions of the applicable
Award Agreement or as otherwise determined by the Committee, if a Participant’s
service with the Company terminates prior to the Restricted Stock Unit Award
vesting, the Participant’s Restricted Stock Units that then remain subject to
forfeiture will then be forfeited automatically.

 

Section 10.  Cash Award.  Subject to the other terms of the Plan, the Committee
may grant Cash Awards. An Award Agreement for a Cash Award will indicate the
applicable performance period, any applicable Performance Goals, any applicable
designation of the Award as a Performance Award, and the vesting schedule of the
Award. No Participant may be paid more than $500,000 in any calendar year in
respect of a Cash Award that is designated as Performance Award. Unless
otherwise provided in an Award Agreement, a Participant must provide services to
the Company or its Affiliates through the last day of the  performance period
applicable to the Cash Award in order to be eligible to receive payment. Unless
otherwise specified in the Award Agreement, payment in respect of a Cash Award
will be made in cash, by the 15th day of the third month following the year in
which such Award is earned.

 

Section 11.  Performance Based Awards.

 

(a)                                 Performance Awards Generally.  The Committee
may grant Performance Awards in accordance with this Section 11.  Performance
Awards may be denominated as a number of Shares or specified number of other
Awards, which may be earned upon achievement or satisfaction of such Performance
Goals as may be specified by the Committee.  In addition, the Committee may
specify that any other Award shall constitute a Performance Award by
conditioning the vesting or settlement of the Award upon the achievement or
satisfaction of such Performance Goals as may be specified by the Committee.

 

(b)                                 Adjustments to Performance Goals.  The
Committee may provide, at the time Performance Goals are established, that
adjustments will be made to those performance goals to take into account, in any
objective manner specified by that Committee, the impact of one or more of the
following: (A) gain or loss from all or certain claims and/or litigation and
insurance recoveries, (B) the impairment of tangible or intangible assets,
(C) stock-based compensation expense, (D) restructuring activities reported in
the Company’s public filings, (E) investments, dispositions or acquisitions,
(F) loss from the disposal of certain assets, (G) gain or loss from the early
extinguishment, redemption, or repurchase of debt, (H) changes in accounting
principles, or (I) any other item, event or circumstance that would not cause an
Award to fail to constitute “qualified performance-based compensation” under
Section 162(m) of the Code (to the extent such Award is intended to be
“qualified performance-based compensation”).  An adjustment described in this
Section may relate to the Company or to any subsidiary, division or other
operational unit of the Company or its Affiliates, as determined by the
Committee at the time the performance goals are established.  Any adjustment
shall be determined in accordance with generally accepted accounting principles
and standards, unless such other objective method of measurement is designated
by the committee at the time performance objectives are established.  In
addition, adjustments will be made as necessary to any performance criteria
related to the Company’s stock to reflect changes in corporate capitalization,
including a

 

9

--------------------------------------------------------------------------------


 

recapitalization, stock split or combination, stock dividend, spin-off, merger,
reorganization or other similar event or transaction affecting the Company’s
equity.

 

(c)                                  Other Terms of Performance Awards.  The
Committee may specify other terms pertinent to a Performance Award in the
applicable Award Agreement, including terms relating to the treatment of that
Award in the event of a Change in Control prior to the end of the applicable
performance period.  The Participant shall not have any shareholder rights with
respect to the Shares subject to a Performance Award until the Shares are
actually issued thereunder.  Subject to the provisions of the applicable Award
Agreement or as otherwise determined by the Committee, if a Participant’s
service with the Company terminates prior to the Performance Award vesting, the
Participant’s Performance Award or portion thereof that then remains subject to
forfeiture will then be forfeited automatically.

 

Section 12.  Amendments and Termination.  The Board may amend, alter or
discontinue the Plan at any time.  However, except as otherwise provided in
Section 3, no amendment, alteration or discontinuation will be made which would
impair the rights of a Participant with respect to an Award without that
Participant’s consent or which, without the approval of such amendment within
365 days of its adoption by the Board or by the Company’s stockholders in a
manner consistent with Treas.  Reg. § 1.422-3 (or any successor provision),
would: (i) increase the total number of Shares reserved for issuance hereunder,
or (ii) change the persons or class of persons eligible to receive Awards.

 

Section 13.  Prohibition on Repricing Programs.  Neither the Committee nor the
Board shall (i) implement any cancellation/re-grant program pursuant to which
outstanding Options or Stock Appreciation Rights under the Plan are cancelled
and new Options or Stock Appreciation Rights are granted in replacement with a
lower exercise or base price per share, (ii) cancel outstanding Options or Stock
Appreciation Rights under the Plan with exercise prices or base prices per share
in excess of the then current Fair Market Value per Share for consideration
payable in equity securities of the Company or (iii) otherwise directly reduce
the exercise price or base price in effect for outstanding Options or Stock
Appreciation Rights under the Plan, without in each such instance obtaining
shareholder approval.

 

Section 14.  Conditions Upon Grant of Awards and Issuance of Shares.

 

(a)                                 The implementation of the Plan, the grant of
any Award and the issuance of Shares in connection with the issuance, exercise
or vesting of any Award made under the Plan shall be subject to the Company’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the Awards made under the Plan and the Shares
issuable pursuant to those Awards.

 

(b)                                 No Shares or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of Applicable Law, including the filing and
effectiveness of the Form S-8 registration statement for the Shares issuable
under the Plan, and all applicable listing requirements of any stock exchange on
which Shares are then listed for trading.

 

Section 15.  Limits on Transferability; Beneficiaries.  No Award or other right
or interest of a Participant under the Plan shall be pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of such Participant to, any party, other than the Company, any
Subsidiary or Affiliate, or assigned or transferred by such Participant other
than by will or the laws of descent and distribution, and such Awards and rights
shall be exercisable during the lifetime of the Participant only by the
Participant or his or her guardian or legal representative.  Notwithstanding the
foregoing, the Committee may, in its discretion, provide that Awards or other
rights or interests of a Participant granted pursuant to the Plan (other than an
Incentive Stock Option) be transferable, without consideration, to immediate
family members (i.e., children, grandchildren or spouse), to trusts for the
benefit of such immediate family members and to partnerships in which such
family members are the only partners.  The Committee may attach to such
transferability feature such terms and conditions as it deems advisable.  In
addition, a Participant may, in the manner established by the Committee,
designate a beneficiary (which may be a person or a trust) to exercise the
rights of the Participant, and to receive any distribution, with respect to any
Award upon the death of the Participant.  A beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any

 

10

--------------------------------------------------------------------------------


 

Award Agreement applicable to such Participant, except as otherwise determined
by the Committee, and to any additional restrictions deemed necessary or
appropriate by the Committee.

 

Section 16.  Withholding.  No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount.  The minimum required withholding
obligations may be settled with Shares, including Shares that are part of the
Award that gives rise to the withholding requirement.  Notwithstanding the
immediately preceding sentence, the Company, in its discretion, may withhold
Shares having a Fair Market Value up to, but not in excess of, the maximum
statutory withholding requirements. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company will
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant.

 

Section 17.  Liability of Company.

 

(a)                                 Inability to Obtain Authority.  If the
Company cannot, by the exercise of commercially reasonable efforts, obtain
authority from any regulatory body having jurisdiction for the sale of any
Shares under this Plan, and such authority is deemed by the Company’s counsel to
be necessary to the lawful issuance of those Shares, the Company will be
relieved of any liability for failing to issue or sell those Shares.

 

(b)                                 Grants Exceeding Allotted Shares.  If Shares
subject to an Award exceed, as of the date of grant, the number of Shares which
may be issued under the Plan without additional shareholder approval, that Award
will be contingent with respect to such excess Shares, on the effectiveness
under Applicable Law of a sufficient increase in the number of Shares subject to
this Plan.

 

(c)                                  Rights of Participants and Beneficiaries. 
The Company will pay all amounts payable under this Plan only to the applicable
Participant, or beneficiaries entitled thereto pursuant to this Plan.  The
Company will not be liable for the debts, contracts, or engagements of any
Participant or his or her beneficiaries, and rights to cash payments under this
Plan may not be taken in execution by attachment or garnishment, or by any other
legal or equitable proceeding while in the hands of the Company.

 

Section 18.  General Provisions.

 

(a)                                 The Board may require each Participant to
represent to and agree with the Company in writing that the Participant is
acquiring securities of the Company for investment purposes and without a view
to distribution thereof and as to such other matters as the Board believes are
appropriate.

 

(b)                                 The Awards shall be subject to the Company’s
recoupment and stock ownership policies, as in effect from time to time.

 

(c)                                  All certificates for Shares or other
securities delivered under the Plan will be subject to such share-transfer
orders and other restrictions as the Board may deem advisable under the rules,
regulations and other requirements of the Securities Act of 1933, as amended,
the Exchange Act, any stock exchange upon which the Shares are then listed, and
any other Applicable Law, and the Board may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

(d)                                 Nothing contained in the Plan will prevent
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if such approval is required.

 

(e)                                  Neither the adoption of the Plan nor the
execution of any document in connection with the Plan will: (i) confer upon any
employee or other service provider of the Company or an Affiliate any right to
continued employment or engagement with the Company or such Affiliate, or
(ii) interfere in any way with the right of the Company or such Affiliate to
terminate the employment or engagement of any of its employees or other service
providers at any time.

 

11

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding any other provisions in
this Plan, any Award which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

Section 19.  Effective Date of Plan.  The Plan became effective on May 20, 2017
(the “Effective Date”), upon its approval by the holders of a majority of the
voting power of the shares deemed present and entitled to vote at the Annual
Meeting of Shareholders of Peoples Financial Services Corp.

 

Section 20.  Term of Plan.  Unless the Plan shall theretofore have been
terminated in accordance with Section 12, the Plan shall terminate on the
10-year anniversary of the Effective Date, and no Awards under the Plan shall
thereafter be granted.

 

Section 21.  Invalid Provisions.  In the event that any provision of this Plan
is found to be invalid or otherwise unenforceable under any Applicable Law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.

 

Section 22.  Governing Law.  The Plan and all Awards granted hereunder will be
governed by and construed in accordance with the laws and judicial decisions of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.

 

Section 23.  Notices.  Any notice to be given to the Company pursuant to the
provisions of this Plan must be given in writing and addressed, if to the
Company, to its principal executive office to the attention of its Chief
Financial Officer (or such other Person as the Company may designate in writing
from time to time), and, if to a Participant, to the address contained in the
Company’s personnel files, or at such other address as that Participant may
hereafter designate in writing to the Company.  Any such notice will be deemed
duly given: if delivered personally or via recognized overnight delivery
service, on the date and at the time so delivered; if sent via telecopier or
email, on the date and at the time telecopied or emailed with confirmation of
delivery; or, if mailed, five (5) days after the date of mailing by registered
or certified mail.

 

12

--------------------------------------------------------------------------------